      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 1 of 19




1

2

3
     40 North Center Street, Suite 200
4    Mesa, Arizona 85201
     Telephone No.:       (480) 464-1111
5    Facsimile No.:       (480) 464-5692
     Email:        centraldocket@jacksonwhitelaw.com
6    Attorneys for Plaintiff
     By: Nathaniel J. Hill, No. 028151
7           Email:        nhill@jacksonwhitelaw.com
8

9

10                     IN THE UNITED STATES DISTRICT COURT
11                             FOR THE DISTRICT OF ARIZONA
12
     Diana J. Croteau, a single woman,
13
                  Plaintiff,
14                                                   Case No.: CV__________
     v.
15                                                   COMPLAINT
     Williams-Grand Canyon News;
16   Navajo-Hopi Observer; Western                   (Violation of the Family and Medical
     News&Info, Inc., an Arizona                     Leave Act)
17   corporation; and Williams GC
     Newspapers, Inc., an Arizona                    (Jury Trial Requested)
18   corporation,
19                Defendants.
20

21         Plaintiff, Diana J. Croteau, by and through her counsel undersigned, and for her
22   Complaint, alleges as follows:
23                                    I.   NATURE OF CLAIM
24         1.     This is a proceeding for damages against Defendants to redress the
25   deprivation of rights secured to Plaintiff by the Family and Medical Leave Act of 1993,
26   29 U.S.C. § 2601, et seq.
27

28   ///

                                               -1-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 2 of 19




1                                      II.     JURISDICTION
2             2.    The events giving rise to these causes of action occurred in Yavapai and
3    Coconino Counties, Arizona within the jurisdiction of this Court.
4             3.    The jurisdiction of this Court is invoked pursuant to 29 U.S.C. §§ 1331 and
5    1367(a) and pursuant to 29 U.S.C. § 2601, et seq. and the FMLA.
6                                            III.         VENUE
7             4.    Based on 28 U.S.C. § 1391 and the FMLA, venue is proper because the acts
8    detailed in this Complaint occurred within the State of Arizona and the jurisdiction of this
9    Court.
10                                           IV.     PARTIES
11            5.    Plaintiff Diana J. Croteau is a single woman who was at all times relevant
12   to this action a resident of Coconino County, Arizona.
13            6.    Defendant Williams-Grand Canyon News (hereinafter “WGC News”) is an
14   Arizona company doing business in Yavapai and Coconino Counties, Arizona. WGC
15   News is owned by Williams GC Newspapers, Inc., an Arizona corporation doing business
16   in Yavapai and Coconino Counties, Arizona.
17            7.    Defendant Navajo-Hopi Observer (hereinafter “Navajo-Hopi Observer”) is
18   an Arizona company doing business in Yavapai and Coconino Counties, Arizona. The
19   Navajo-Hopi Observer is owned by Williams GC Newspapers, Inc., an Arizona
20   corporation doing business in Yavapai and Coconino Counties, Arizona.
21            8.    Defendant Western News&Info, Inc. (hereinafter “WNI”) is an Arizona
22   corporation doing business in Yavapai and Coconino Counties, Arizona.
23            9.    Defendant    Williams     GC          Newspapers,   Inc.   (hereinafter   “WGC
24   Newspapers”) is an Arizona corporation doing business in Yavapai and Coconino
25   Counties, Arizona.
26            10.   At all material times hereto, Plaintiff was an employee of WGC News within
27   the definition of 29 U.S.C. § 2601, et seq. of the Family and Medical Leave Act
28


                                                    -2-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 3 of 19




1    (“FMLA”). Plaintiff was employed by WGC News for more than one year and had
2    worked more than 1,250 hours for each year of her employment.
3          11.     At all times relevant to this action, WGC News was an employer as defined
4    in 29 U.S.C. § 2601, et seq. of the FMLA and employed more than 50 employees within
5    a 75 mile radius of the location where Plaintiff worked.
6          12.     At all material times hereto, Plaintiff was an employee of the Navajo-Hopi
7    Observer within the definition of 29 U.S.C. § 2601, et seq. of the FMLA. Plaintiff was
8    employed by the Navajo-Hopi Observer for more than one year and had worked more than
9    1,250 hours for each year of her employment.
10         13.     At all times relevant to this action, the Navajo-Hopi Observer was an
11   employer as defined in 29 U.S.C. § 2601, et seq. of the FMLA and employed more than
12   50 employees within a 75 mile radius of the location where Plaintiff worked.
13         14.     At all material times hereto, Plaintiff was an employee of WNI within the
14   definition of 29 U.S.C. § 2601, et seq. of the FMLA. Plaintiff was employed by WNI for
15   more than one year and had worked more than 1,250 hours for each year of her
16   employment.
17         15.     At all times relevant to this action, WNI was an employer as defined in 29
18   U.S.C. § 2601, et seq. of the FMLA and employed more than 50 employees within a 75
19   mile radius of the location where Plaintiff worked.
20         16.     At all material times hereto, Plaintiff was an employee of WGC Newspapers
21   within the definition of 29 U.S.C. § 2601, et seq. of the FMLA. Plaintiff was employed
22   by WGC Newspapers for more than one year and had worked more than 1,250 hours for
23   each year of her employment.
24         17.     At all times relevant to this action, WGC Newspapers was an employer as
25   defined in 29 U.S.C. § 2601, et seq. of the FMLA and employed more than 50 employees
26   within a 75 mile radius of the location where Plaintiff worked.
27         18.     At all material times hereto, Plaintiff was an employee of WGC News within
28   the definition of 42 U.S.C. § 12111(4) of the Americans with Disabilities Act (“ADA”),

                                                -3-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 4 of 19




1    as amended, the Americans with Disabilities Act Amendments Act (“ADAAA”), and state
2    law.
3           19.    At all times relevant to this action, WGC News was an employer as defined
4    in 42 U.S.C. § 12111(5) of the ADA, and state law.
5           20.    At all material times hereto, Plaintiff was an employee of the Navajo-Hopi
6    Observer within the definition of 42 U.S.C. § 12111(4) of the ADA, as amended, the
7    ADAAA, and state law.
8           21.    At all times relevant to this action, the Navajo-Hopi Observer was an
9    employer as defined in 42 U.S.C. § 12111(5) of the ADA, and state law.
10          22.    At all material times hereto, Plaintiff was an employee of WNI within the
11   definition of 42 U.S.C. § 12111(4) of the ADA, as amended, the ADAAA, and state law.
12          23.    At all times relevant to this action, WNI was an employer as defined in 42
13   U.S.C. § 12111(5) of the ADA, and state law.
14          24.    At all material times hereto, Plaintiff was an employee of WGC Newspapers
15   within the definition of 42 U.S.C. § 12111(4) of the ADA, as amended, the Americans
16   with Disabilities Act Amendments Act (“ADAAA”), and state law.
17          25.    At all times relevant to this action, WGC Newspapers was an employer as
18   defined in 42 U.S.C. § 12111(5) of the ADA, and state law.
19          26.    At all times relevant to this action, WGC News, the Navajo-Hopi Observer,
20   WNI, and WGC Newspapers were all either employers or joint employers of Plaintiff.
21          27.    These foregoing entities were integrated employers with an interrelation of
22   operations in Yavapai and Coconino Counties, with common officers, management,
23   equipment, financial resources, centralized control of personnel, common ownership, and
24   financial control.
25          28.    The events giving rise to these causes of action occurred in Yavapai and
26   Coconino Counties, Arizona within the jurisdiction of this court.
27          29.    This court has subject matter jurisdiction over Plaintiff’s claims.
28   ///

                                                 -4-
          Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 5 of 19




1                                    BACKGROUND FACTS
2    I.       Plaintiff’s employment with WGC News, the Navajo-Hopi Observer, WNI,
3             and WGC Newspapers.
4             30.   Plaintiff began working for WGC News, the Navajo-Hopi Observer, WNI,
5    and WGC Newspapers on October 26, 2015 as an account executive in the advertising
6    department.
7             31.   Plaintiff worked full-time for WGC News, the Navajo-Hopi Observer, WNI,
8    and WGC Newspapers, generally from 8:00 a.m. to 5:00 p.m., Monday through Friday,
9    and some Saturdays. At the time of her termination on February 24, 2017, Plaintiff was
10   earning a base hourly wage, plus commissions. Plaintiff also had benefits at WGC News,
11   the Navajo-Hopi Observer, WNI, and WGC Newspapers.
12            32.   As an account executive in the advertising department, Plaintiff worked in
13   a typical office setting and also performed outside sales. Her job duties included, but were
14   not limited to, developing and selling services and creating advertising in the Navajo-Hopi
15   Observer and WGC News within an assigned geographic territory.
16            33.   Plaintiff was responsible for selling weekly ads for the Navajo-Hopi
17   Observer (along with another individual), the Williams News (along with another
18   individual), the Grand Canyon News (along with another individual), ads for the semi-
19   annual Tourist Guide for the Grand Canyon, the semi-annual Tourist Guide for Williams
20   (along with another individual), the Navajo-Hopi Observer monthly Sig Pages, the annual
21   Discovery Map, the monthly Flagstaff Rewards, and selling web pages for the Navajo-
22   Hopi Observer and the Williams News (along with another individual). Additionally, she
23   was responsible for filling Flagstaff Rewards racks in the Flagstaff area every month,
24   sending invoices and tear sheets to advertisers, collecting payment from advertisers, and
25   functioning as back-up for the Advertising Manager whenever the Advertising Manager
26   was not in the office, which occurred several times in 2016.
27

28


                                                 -5-
       Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 6 of 19




1           34.     Plaintiff’s assigned territory was Seligman, Ash Fork, Parks, Grand Canyon,
2    West Flagstaff, and Winslow, Arizona. Plaintiff also had a few advertisers in Williams,
3    Arizona.
4           35.     Plaintiff customarily spent several partial or full days per week traveling to
5    the businesses of potential advertisers within her assigned geographic territory. She also
6    contacted some potential advertisers by telephone within her assigned territory.
7           36.     Plaintiff has over 14 years of experience in the sales industry and working
8    with businesses in Northern Arizona.
9           37.     Plaintiff was fully qualified for her position as an account executive in
10   advertising.
11          38.     Prior to the incidents that give rise to this litigation, Plaintiff’s work
12   performance was always at least satisfactory. In fact, in February 2016, at WNI’s yearly
13   seminar, Plaintiff received an award for an ad she had designed in 2015 during her first
14   two months of employment at WGC News, the Navajo-Hopi Observer, WNI, and WGC
15   Newspapers. Additionally, in February 2017, Plaintiff received First Place for Best Color
16   Ad for one of her ads. Plaintiff never received any verbal or written warnings regarding
17   her job performance prior to her termination on February 24, 2017.
18   II.    Plaintiff takes FMLA leave for a serious medical condition.
19          39.     Beginning in or around June 2016, Plaintiff began suffering a back
20   condition, which caused her pain in her back.
21          40.     On or around August 30, 2016, Plaintiff consulted with an orthopaedic/spine
22   physician regarding her back condition. Several weeks later, on or around September 22,
23   2016, Plaintiff learned she needed back surgery. Later, the surgery was scheduled for
24   October 17, 2016. At the time the surgery was scheduled, in or around the first of October
25   2016, Plaintiff notified Madeline Keith, acting CEO/Publisher, about her scheduled
26   surgery.
27          41.     Shortly after Plaintiff notified Ms. Keith of her need for surgery, Ms. Keith
28   provided Plaintiff with a Certification of Health Care Provider for Employee’s Serious

                                                  -6-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 7 of 19




1    Health Condition (Family and Medical Leave Act) (hereinafter “Certification”) form to
2    be filled out by her doctor and returned to WGC News, the Navajo-Hopi Observer, WNI,
3    and WGC Newspapers requesting FMLA leave beginning on October 17, 2017.
4           42.    Plaintiff’s physician/surgeon filled out the Certification form, and returned
5    it to WGC News, the Navajo-Hopi Observer, WNI, and WGC Newspapers. Her physician
6    estimated that Plaintiff needed six weeks off of work beginning October 17, 2016.
7    Additionally, Plaintiff’s physician listed the following job functions Plaintiff would be
8    unable to perform post operatively: no bending, lifting, twisting, carrying over 10 lbs.,
9    sitting over 45 min. He also stated, “Work status, Post op PT & recovery status are based
10   on progress and serial x-ray for bone growth that will start at 6 wks. post-op.”
11          43.    Upon information and belief, Plaintiff was approved to take job-protected
12   FMLA leave beginning October 17, 2016.
13          44.    On or around November 29, 2016, Plaintiff’s doctor released her to return
14   to work on December 5, 2016 working part-time only, four hours per day, three days per
15   week (Monday, Wednesday, and Friday), from December 5, 2016 to the date of her next
16   appointment on January 17, 2017, with the following restrictions: lifting/carrying and
17   pushing/pulling of 10 lbs., reaching above the shoulder occasionally, no stooping/bending
18   at the waist, standing/walking occasionally, no kneeling/squatting, no climbing, and
19   driving (while at work) occasionally.
20          45.    Plaintiff returned to work at WGC News, the Navajo-Hopi Observer, WNI,
21   and WGC Newspapers on December 5, 2016 part-time, working four hours per day, three
22   days per week, in her account executive position.
23          46.    Between October 17, 2016 and December 5, 2016, while she was off of
24   work on FMLA leave, Plaintiff, with Ms. Keith’s knowledge, followed-up with
25   advertisers for the Discovery Map.
26          47.    At the time she returned to work on December 5, 2016, Plaintiff gave Ms.
27   Keith her doctor’s note dated November 29, 2016.
28


                                                 -7-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 8 of 19




1           48.    Shortly after Plaintiff returned to work on December 5, 2016, Ms. Keith
2    provided Ms. Croteau with another Certification form to be filled out by her doctor and
3    returned to WGC News, the Navajo-Hopi Observer, WNI, and WGC Newspapers.
4    Plaintiff’s physician/surgeon filled out the Certification form, and returned it to WGC
5    News, the Navajo-Hopi Observer, WNI, and WGC Newspapers.
6    III.   WGC News, the Navajo-Hopi Observer, WNI, and WGC Newspapers failed
7           to engage in the interactive process with Plaintiff.
8           49.    Between December 5, 2016 and February 24, 2017, WGC News, the
9    Navajo-Hopi Observer, WNI, and WGC Newspapers did not initiate or engage in an
10   interactive process with Plaintiff to determine whether she could continue to work with or
11   without a reasonable accommodation.
12          50.    Sometime between December 5, 2016 and January 17, 2017, Plaintiff asked
13   Ms. Keith, as an accommodation, to be allowed to make cold sales calls for advertisements
14   by telephone instead of in person due to her inability, and her doctor’s restriction, to drive
15   long distances every day. This was not a hardship for Defendants. Many of Plaintiff’s
16   job duties, including cold calls to potential advertisers, were able to be accomplished by
17   telephone.
18          51.    Ms. Keith responded to Plaintiff’s request for an accommodation that
19   Plaintiff needed to find a way to travel to businesses for cold sales calls. At the time,
20   Plaintiff had a retired friend who was staying with her and helping her during her
21   recuperation and recovery from surgery. This included driving Plaintiff to and from
22   doctor’s and other appointments, and following her return to work, driving her to and from
23   work and to make cold sales calls.
24          52.    Although Plaintiff worked fewer hours upon her return to work on
25   December 5, 2016, she continued performing all of the essential functions of her position
26   with WGC News, the Navajo-Hopi Observer, WNI, and WGC Newspapers at the same
27   level she had prior to her surgery and FMLA leave. Plaintiff’s sales were at least the same
28   or better than prior to her back surgery on October 17, 2016.

                                                  -8-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 9 of 19




1           53.    On January 17, 2017, Plaintiff began seeing a new physician due to the
2    retirement of her previous physician. Prior to the appointment, Plaintiff requested and
3    obtained from Ms. Keith a copy of her job description for her doctor’s review.
4           54.    At this January 17, 2017 appointment, Plaintiff’s new physician prescribed
5    that she begin physical therapy two times per week for six weeks. Additionally, he
6    increased the number of hours Plaintiff was allowed to work from four hours per day,
7    three days per week, to six hours per day, three days per week, and restricted her driving
8    distance. The January 17, 2017 doctor’s note states:
9           Work Status:
10
            Regular Job with Temporary Limitations: 4 weeks: 6 hrs per day M/W/F.
11
            No Driving for over 45 minutes.

12
            Date Of Next Scheduled Appointment: 2 months

13   Plaintiff provided a copy of her doctor’s physical therapy order, as well as a copy of his
14   note, to Ms. Keith the following day.
15          55.    WGC News, the Navajo-Hopi Observer, WNI, and WGC Newspapers did
16   not inform Plaintiff that it believed she was unable to perform her essential job functions.
17   IV.    Plaintiff is subjected to a change in her job requirements and in her wages.
18          56.    On Friday, February 3, 2017, Plaintiff met with Ms. Keith. During this
19   meeting, Ms. Keith presented Plaintiff with a new job description, which changed the
20   essential requirements of Plaintiff’s account executive position. The changes to the job
21   description, which allegedly took effect in November 2016, while Plaintiff was on
22   approved FMLA leave recuperating from back surgery, and after Plaintiff’s
23   physician/surgeon filled out the Certification form listing the job functions Plaintiff would
24   be unable to perform post operatively, included, but were not limited to, a new section
25   entitled “Physical Demands,” which stated:
26          The physical demands of the job may include bending, sitting, standing,
27
            lifting, climbing and driving. (Fill in if there are other demands);
            1.      Physical demands are typical of an office environment.
28
            2.      Must be able to lift up to 25 lbs.
            3.      Must be able to sit in vehicles for long durations.
                                                  -9-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 10 of 19




1           57.    The new “physical demands” described in the new job description
2    essentially mirrored Plaintiff’s doctor’s restrictions.
3           58.    The new “physical demands” were an obvious effort by WGC News, the
4    Navajo-Hopi Observer, WNI, and WGC Newspapers to remove Plaintiff from her position
5    in violation of the FMLA and ADA.
6           59.    During this February 3, 2017 meeting, Ms. Keith requested that Plaintiff
7    sign the new job description. However, Plaintiff refused because (1) the new physical
8    requirements were not the physical requirements at the time of her hire, nor were they in
9    the original job description she signed on October 26, 2015; (2) they mirrored her physical
10   limitations; and (3) they ignored her doctor’s restrictions.         Moreover, these new
11   restrictions were not actually essential to the job duties to be performed.
12          60.    Ms. Keith told Plaintiff that she (Plaintiff) had previously come into the
13   office in November 2016, while she was on approved FMLA leave, for the purpose of
14   signing the new job description and that she (Ms. Keith) needed Plaintiff to re-sign the
15   new job description to put in Plaintiff’s personnel file. Plaintiff denied coming into the
16   office and signing the document in November 2016 and asked Ms. Keith why Ms. Keith
17   did not have the alleged originally signed job description or a copy. Ms. Keith claimed
18   that the originally signed job description must be in Plaintiff’s personnel file in WGC
19   News, the Navajo-Hopi Observer, WNI, and WGC Newspapers’ Human Resources office
20   in Prescott. Plaintiff asked Ms. Keith to obtain for her from the Human Resources office,
21   a copy of her allegedly signed job description. Ms. Keith agreed to obtain a copy.
22   However, she never did.
23          61.    Also during this February 3, 2017 meeting, because Plaintiff 1) was still
24   recuperating, 2) needed time off of work to attend doctor’s appointments and physical
25   therapy, 3) had not yet been released by her doctor to return to work full-time, and 4) had
26   not yet used all of her job-protected twelve work weeks of FMLA leave, Plaintiff asked
27   Ms. Keith for another Certification form to give her doctor to fill out.
28


                                                  -10-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 11 of 19




1           62.       Ms. Keith responded to Plaintiff’s request for another Certification form that
2    Plaintiff was out of FMLA leave and there was no need for her doctor to fill out another
3    Certification.
4           63.       Plaintiff told Ms. Keith that she had spoken with someone at the Industrial
5    Commission of Arizona, regarding FMLA leave, who advised her that after her return to
6    work, hours she worked and any paid holidays should not be charged against her use of
7    FMLA leave hours, and that she believed she still had FMLA leave time available.
8    Plaintiff also advised Ms. Keith that it was her and/or WGC News, the Navajo-Hopi
9    Observer, WNI, and WGC Newspapers’ responsibility to provide her (Plaintiff) with a
10   new Certification form to be filled out by her doctor. Ms. Keith refused to provide
11   Plaintiff with a new Certification form and continued to insist that Plaintiff’s twelve weeks
12   of FMLA leave had ended on January 17, 2017.
13          64.       Following Plaintiff’s return to work on December 5, 2016, WGC News, the
14   Navajo-Hopi Observer, WNI, and WGC Newspapers used one week increments to
15   account for Plaintiff’s intermittent FMLA leave instead of using one-half (1/2) week
16   increments from December 5, 2016 to January 17, 2017 and one hour increments from
17   January 17, 2017 to February 24, 2017.
18          65.       Ms. Keith again met with Plaintiff on Monday, February 6, 2017 and again
19   asked Plaintiff to sign the new job description. Ms. Keith still did not have a copy of the
20   November 2016 job description allegedly signed by Plaintiff. Therefore, Plaintiff again
21   refused to sign the job description and told Ms. Keith that she felt Ms. Keith was targeting
22   her due to her back condition/disabilities.
23          66.       Additionally, during this February 6, 2017 meeting, Ms. Keith asked
24   Plaintiff to sign a document changing her commissions. Plaintiff also refused to sign this
25   document.
26          67.       Similarly situated employees who had not used job-protected FMLA leave,
27   and/or were not disabled or regarded as disabled, were not similarly treated as Plaintiff
28   and had their commissions changed.

                                                    -11-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 12 of 19




1    V.    Plaintiff’s termination.
2          68.    On Wednesday, February 8, 2017, Plaintiff received an email from Ms.
3    Keith, which stated:
4          Just a reminder that your doctor’s note dated 01/17/17 listing temporary
           limitations and part time hours will end on February 13th, we will be
5
           excepting [sic] that you will be working full time Tuesday, February 14th.
6
           Please remember to bring a doctor’s note releasing you with no restrictions.

7          69.    Following receipt of this email, Plaintiff contacted her physician’s office
8    and spoke with his assistant regarding obtaining a new doctor’s note. Plaintiff was told
9    by the assistant that she (the assistant) needed to speak to the doctor. On Monday,
10   February 13, 2017, Plaintiff responded to Ms. Keith’s February 8, 2017 email, stating:
11
           I called the doctor’s office last Thursday [and] spoke with [his] assistant to
12
           see about a new doctor’s note. [I] [w]as advised she will have to speak with
           the doctor. [I] [s]poke with the doctor[‘]s assistant again on Friday and she
13         was not going to be able to speak with the doctor till today[,] Monday,
           February 13th. [I] [h]ave called her twice today [and] left messages,
14         however I just found out she is not in the office till tomorrow.
15         I will not have a change to my doctor’s note today. [I’m] [n]ot sure what
           you want me to do about this?
16
           70.    Ms. Keith responded to Plaintiff’s email stating:
17
           Since your last doctor’s note said you would only need to be on limited duty
18         until Monday, February 13th, we will expect you back to full time tomorrow.
           Please keep working on the doctor’s note.
19
           71.    Plaintiff replied to Ms. Keith’s email stating:
20
           I just spoke with the doctor[‘]s office again[.] [M]y Doctor and both
21         assistance [sic] are out of the office today. As soon as I hear from the
           Doctor tomorrow[,] I will let you know if he is allowing me back with no
22
           restrictions.
23
           FYI. No where [sic] in the last document dated 1-17-2017 does it have a
24
           date. It says 4 weeks which is the end of day tomorrow. Nor does his
           statement indicate I will be back without restrictions.
25
           72.    Ms. Keith responded stating:
26
           I have spoken with HR and they said the letter is dated January 17th,
27         therefore tomorrow would be four weeks. The letter states the limited duty
           is only for four weeks.
28


                                                 -12-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 13 of 19




1           73.       Plaintiff replied stating:
2           I will contact you tomorrow and let you know what the Doctor will allow
            me to do.
3

4           74.       The following day, Tuesday, February 14, 2017, Ms. Keith sent Plaintiff an
5    email stating:
6           Your doctor’s note stated 4 weeks starting Tuesday, January 17th.
7
            Tues Jan 17-Mon Jan 23 = 1 week
8
            Tues Jan 24-Mon Jan 30 = 2 weeks
            Tues Jan 31-Mon Feb 6 = 3 weeks
9           Tues Feb 7-Mon Feb 13 = 4 weeks

10          You have not provided a new doctor[‘]s note, so you are due back in the
            office full time starting today, Tuesday, February 14th. The expectation is
11          that you will be back full time today. If you choose not to, you may be
            subject to disciplinary action.
12

13          75.       That same day, February 14, 2017, Plaintiff saw her physician and obtained
14   a copy of a note dated February 10, 2017, which was reportedly sent to WGC News, the
15   Navajo-Hopi Observer, WNI, and WGC Newspapers on February 10, 2017. The February
16   10, 2017 doctor’s note states, in pertinent part, as follows:
17          Work Status:
            Regular Job with Temporary Limitations: No lifting >20 lbs, no prolonged
18          driving >45 min, 6 hr work days, Monday, Wed. and Friday.
19          Next Scheduled Appointment: 03/20/2017
20          76.       Following her doctor’s appointment, Plaintiff emailed a copy of the
21   February 10, 2017 doctor’s note to Ms. Keith. In her email, Plaintiff wrote:
22
            Attached you will find the updated Doctor Work Status report dated 2-10-
23
            2017. After my therapy appointments this afternoon[,] I went directly to
            the doctor[‘]s office[.] [T]hey advised me that they had faxed this to the
24
            Williams News on Friday 2-10-2017. The work status has not changed
            from the one dated 1/17/2017.
25
            The doctors office advised me that if you have any further questions about
26          this report you may call them directly and speak with Tina, which is Dr.
            Mahoney’s surgical assistant.
27
            I will be in the office at 9:00 am tomorrow.
28


                                                   -13-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 14 of 19




1           77.     Ms. Keith replied to Plaintiff’s email threatening Plaintiff’s employment.
2    Ms. Keith’s email stated:
3           Tomorrow morning when you come in[,] please hand your doctor’s note to
            Merilyn and she will send [it] to corporate HR and we will decide how to
4
            proceed with your employment.
5           78.     Additionally, on February 14, 2017, Plaintiff’s physical therapist sent a
6    letter to her doctor, stating in pertinent part:
7
            Ms. Croteau is under my care following lumbar fusion surgery performed
8
            October 17, 2016. Her work restrictions up until today were 16 hours of
            work per week, lifting limit of 20 pounds, and a driving limit of 45 minutes,
9           which she is currently just able to manage without marked exacerbation of
            her post-operative pain.
10
            In my opinion, increasing hours to more than 25 hours per week, lifting
11          more than 25 pounds, or driving more than 45 minutes would almost
            certainly result in significant worsening of Ms. Croteau’s pain and would
12          significantly slow her post-operative recovery.
13   Plaintiff gave a copy of this letter to Ms. Keith upon her return to work the following day,
14   February 15, 2017.
15          79.     On February 24, 2017, Ms. Keith and Blake DeWitt, Vice President of Sales,
16   terminated Plaintiff’s employment while she was still recuperating and on job-protected
17   (intermittent) FMLA leave, ostensibly because WGC News, the Navajo-Hopi Observer,
18   WNI, and WGC Newspapers needed someone to be available full-time and Plaintiff could
19   not provide it with full-time employment.
20          80.     Following the termination of her employment, Plaintiff was asked to sign a
21   Benefit Action Form, Personnel Action Form, and Disciplinary Action Form. The
22   Disciplinary Action Form states in pertinent part:
23          On 2/6/17, you refused to sign your position description as well as your
            commission settlement agreement.
24
            The position of Account Executive requires you to be here full time and
25          able to visit clients within the assigned territory. Your excessive absences
            over the past few months have shown your inability to perform the
26
            duties of the position and created a hardship for the company.
27
            SUMMARY AND ACTION TAKEN: As stated in the “Western
28          Newspapers, Inc. Round-Up of Personnel, Policies, Procedures, Rules”
            dated February 1, 1999 on page 25 and 26, under Actions that Could Result
                                                    -14-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 15 of 19




            in Discharge, #7 “Insubordination…”, #8 “Failure to perform job
1           satisfactorily…” and #9 “Excessive or unexcused tardiness or
            absenteeism…”. Therefore, your employment with Western News&Info,
2
            Inc. is terminated immediately.
3
     (Emphasis added in bold.)
4           81.    Other employees who had not taken FMLA leave and/or were not disabled
5    or regarded as disabled were not similarly treated.
6           82.    WGC News, the Navajo-Hopi Observer, WNI, and WGC Newspapers
7    subjected Plaintiff to disparate treatment in the terms and conditions, rights, privileges,
8    and benefits of employment, treated her differently than other employees who had not
9    taken FMLA leave and/or were not disabled or regarded as disabled, failed to engage in
10   an interactive process to identify a reasonable accommodation, failed to provide a
11   reasonable accommodation, and terminated her.
12          83.    On February 9, 2018, Plaintiff filed a written charge of discrimination with
13   the U.S. Equal Employment Opportunity Commission (“EEOC”) alleging disability
14   discrimination.
15          84.    Defendant’s acts towards Plaintiff in violation of the statutes were knowing
16   and intentional.
17          85.    Plaintiff was treated differently and less favorably than others who had not
18   taken FMLA leave and/or were not disabled or regarded as disabled in that she was
19   terminated.
20          86.    Plaintiff has been deprived of equal employment opportunities, and has
21   otherwise been subjected to intentional discrimination because of her disability status,
22   which has adversely affected her professional status, and has caused Plaintiff to suffer
23   economic losses (including lost wages and benefits, as well as future pecuniary losses,
24   interest, and reasonable attorneys’ fees), emotional pain, suffering, inconvenience, mental
25   anguish, loss of enjoyment of life, and other nonpecuniary losses and damages, in
26   violation of the FMLA and the ADA.
27

28   ///

                                                -15-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 16 of 19




1                                             COUNT I
2                        (Violation of the Family and Medical Leave Act)
3           87.      All previous paragraphs of this Complaint are realleged as if set forth more
4    fully herein.
5           88.      The Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.,
6    allows an eligible employee to take up to twelve weeks of unpaid leave in any 12 month
7    period for various purposes, including a serious medical condition that makes the
8    employee unable to perform one or more of the essential functions of his or her job.
9           89.      Plaintiff was an eligible employee and Defendants WGC News, the Navajo-
10   Hopi Observer, WNI, and WGC Newspapers were covered employers under the FMLA.
11          90.      Plaintiff suffered from a serious medical condition as defined in the FMLA.
12          91.      Plaintiff announced the need to take qualified FMLA leave from her job
13   with WGC News, the Navajo-Hopi Observer, WNI, and WGC Newspapers because of her
14   serious medical condition.
15          92.      Plaintiff was not designated by WGC News, the Navajo-Hopi Observer,
16   WNI, and WGC Newspapers as a “key employee” under the FMLA.
17          93.      Plaintiff was terminated in whole or in part because she availed herself of
18   qualified FMLA leave.
19          94.      WGC News, the Navajo-Hopi Observer, WNI, and WGC Newspapers
20   violated the FMLA by interfering with Plaintiff’s FMLA rights by (1) using one week
21   increments to account for Plaintiff’s FMLA leave instead of using one-half (1/2) week
22   increments from December 5, 2016 to January 17, 2017 and one hour increments from
23   January 17, 2017 to February 24, 2017; (2) Ms. Keith emailing Plaintiff on February 14,
24   2017 stating that she should give her doctor’s note to Merilyn to send to corporate HR and
25   “we will decide how to proceed with your employment”; and (3) Ms. Keith and Mr.
26   DeWitt terminating Plaintiff’s employment while she was still on a medical leave of
27   absence protected by the FMLA due to “… excessive absences over the past few months
28   have shown your inability to perform the duties of the position ….”

                                                  -16-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 17 of 19




1           95.    As provided for under the FMLA, Plaintiff is entitled to collect liquidated
2    damages equal to the sum of her lost compensation, wages, and benefits.
3           96.    As a result of WGC News, the Navajo-Hopi Observer, WNI, and WGC
4    Newspapers’ violations of the FMLA, Plaintiff is entitled to collect wages, employment
5    and pension benefits denied or lost, interest on this amount, liquidated damages equal to
6    the lost compensation, wages, and benefits, including her back pay damages,
7    compensatory damages, and her reasonable attorneys’ fees and costs. Plaintiff is also
8    entitled to reinstatement or in lieu thereof front pay and other appropriate equitable relief,
9    as well as all other remedies available under 29 U.S.C. § 2601, et seq.
10          WHEREFORE, Plaintiff requests that this court enter judgment in her favor and
11   against the Defendants as follows:
12          A.     Declare that the employment practices complained of in this Complaint are
13                 unlawful and that they violate 29 U.S.C. § 2601, et seq. (the FMLA);
14          B.     Order Defendants to make Plaintiff whole, pursuant to 29 U.S.C. § 2601, et
15                 seq., by reinstating her with full back pay, bridged seniority, and
16                 reimbursement for all loss of pension, retirement, insurance, Social Security
17                 and other monetary and non-monetary benefits, or, alternatively deny
18                 reinstatement because of workplace hostility and other aggravating
19                 circumstances and order Defendants to pay Plaintiff’s back and front pay
20                 and reimbursement for all loss of pension, retirement, insurance, Social
21                 Security, and other monetary and non-monetary benefits, all amounts to be
22                 proven at trial;
23          C.     Order Defendants to pay Plaintiff’s actual damages in an amount to be
24                 proven at trial for all of her claims;
25          D.     Order Defendants to pay Plaintiff’s general and compensatory damages for
26                 her economic losses, pain and suffering, emotional distress, harm to
27                 reputation and loss of earning capacity, and all special damages or financial
28                 losses that Plaintiff has suffered in an amount to be proven at trial;

                                                  -17-
     Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 18 of 19




1          E.   Order Defendants to pay Plaintiff for loss of fringe benefits in an amount
2               that will be proven at trial;
3          F.   For additional damages to compensate for the taxation of Plaintiff’s
4               economic damages;
5          G.   For all relief available under the FMLA;
6          H.   For liquidated damages on Plaintiff’s FMLA claims;
7          I.   Award Plaintiff prejudgment interest from the date each claim for damages
8               was liquidated;
9          J.   Award Plaintiff prejudgment interest on all liquidated sums and interest on
10              all sums awarded in judgment at the highest legal rate allowable from the
11              date of judgment until paid;
12         K.   Award Plaintiff interest on all sums awarded in judgment at the highest legal
13              rate allowable from the date of judgment until paid;
14         L.   Order Defendants to pay Plaintiff’s court costs, expenses, and reasonable
15              attorneys’ fees in connection with this action, as provided in 29 U.S.C. §
16              2601, et seq. and any other applicable statute;
17         M.   Order Defendants to pay Plaintiff compensatory damages and punitive
18              damages sufficient to punish Defendants for their malicious actions and to
19              deter such conduct in the future;
20         N.   For Plaintiff’s continuing costs in this matter;
21         O.   Retain jurisdiction over this action to ensure full compliance with the
22              Court’s orders and require Defendants to file such reports as the Court
23              deems necessary to evaluate such compliance; and
24         P.   For such other and further relief as this court deems just and proper under
25              the circumstances.
26

27

28   ///

                                                -18-
      Case 3:19-cv-08053-GMS Document 1 Filed 02/20/19 Page 19 of 19




1                                            DEMAND FOR JURY TRIAL
2              Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
3    demands a jury trial.
4

5

6              DATED this 20th day of February, 2019.
7
                                                      JACKSON WHITE
8

9
                                                       /s Nathaniel J. Hill
10                                                    By: Nathaniel J. Hill, SBN 028151
                                                      40 North Center Street, Suite 200
11                                                    Mesa, Arizona 85201
                                                      Attorneys for Plaintiff
12
     F:\ABC\Croteau, Diana\Pleadings\Complaint.docx
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                             -19-
